Exhibit 10.1

APRIA HEALTHCARE GROUP INC.

INDEMNIFICATION AGREEMENT

     This Indemnification Agreement (“Agreement”) is entered into as of _______,
200_ by and between Apria Healthcare Group Inc., a Delaware corporation (the
“Company”) and ___________________ (the “Indemnitee”).

     WHEREAS, it is of the utmost importance to the Company and its stockholders
that the Company be successful in recruiting and retaining directors of the
highest quality;

     WHEREAS, the number of lawsuits challenging the judgment and actions of
directors of Delaware corporations, the costs of defending those lawsuits, and
the threat to directors’ personal assets have all materially increased in recent
years, chilling the willingness of capable women and men to undertake the
responsibilities imposed on corporate directors;

     WHEREAS, the Company and Indemnitee recognize that plaintiffs often seek
damages in such large amounts and the costs of litigation may be so enormous
(whether or not the case is meritorious), that the defense and/or settlement of
such litigation is often beyond the personal resources of directors;

     WHEREAS, the Company believes that it is unfair for its directors to assume
the risk of huge judgments and other expenses which may occur in cases in which
the director received no personal profit and in cases where the director was not
culpable;

     WHEREAS, recent federal legislation and rules adopted by the Securities and
Exchange Commission and the national securities exchanges have imposed
additional disclosure and corporate governance obligations on directors of
public companies and have exposed such directors to new and substantially
broadened civil liabilities;

     WHEREAS, these legislative and regulatory initiatives have also exposed
directors of public companies to a significantly greater risk of criminal
proceedings, with attendant defense costs and potential criminal fines and
penalties;

     WHEREAS, the Company recognizes that competent and experienced persons are
increasingly reluctant to serve or to continue to serve as directors of
corporations unless they are protected by comprehensive liability insurance or
indemnification, or both, due to increased exposure to litigation costs and
risks resulting from their service to such corporations and such protection
against the costs and uncertainties of litigation and other legal proceedings is
a matter of great concern to persons when considering whether to serve as
directors and to remain in such positions;

     WHEREAS, Section 102(b)(7) of the Delaware General Corporation Law allows a
corporation to include in its certificate of incorporation a provision limiting
or eliminating the personal liability of a director for monetary damages in
respect of claims by shareholders and corporations for breach of certain
fiduciary duties, and the Certificate of Incorporation of the Company provides
for indemnification of directors to the fullest extent permitted by applicable
law;

     WHEREAS, Indemnitee is a director of the Company and his/her willingness to
serve in such capacity is predicated, in substantial part, upon the Company’s
willingness to indemnify him/her in accordance with the principles reflected
above, to the fullest extent permitted; and

     WHEREAS, to induce and encourage Indemnitee to serve and continue to serve
as a director of the Company and to assure that Indemnitee will receive the
maximum protection permitted by law against the risks and uncertainties of
litigation and other legal proceedings, the Board of Directors of the Company
has determined that the following Agreement is reasonable and prudent to promote
and ensure the best interests of the Company and its stockholders.

     Now, therefore, in consideration of Indemnitee’s continued service as a
director or officer of the Company, the parties hereto agree as follows:

    1.        Definitions. For purposes of this Agreement:

  (a) “Costs” includes, without limitation, all court or other costs, judgments,
penalties, fines, liabilities or amounts paid in settlement by or on behalf of
Indemnitee in connection with a Proceeding (as defined below).


  (b) “Expenses” includes, without limitation, expenses incurred in connection
with the defense or settlement of any and all Proceedings or appeals, attorneys’
fees, travel costs, court costs, filing fees, expert and other witness fees and
expenses, fees and expenses of accountants and other advisors, retainers and
disbursements and advances thereon, the premium, security for, and other costs
relating to any bond (including without limitation cost bonds, appeal bonds,
appraisal bonds or their equivalents), and any expenses of establishing a right
to indemnification hereunder but shall not include the amount of judgments,
fines or penalties actually levied against Indemnitee.


  (c) “Proceeding” includes, without limitation, any threatened, pending or
completed investigation, action, suit or other proceeding, whether brought in
the name of the Company or otherwise, against Indemnitee or in which Indemnitee
may be (or may have been) otherwise involved, and whether of a civil, criminal,
administrative or investigative nature, by reason of the fact that Indemnitee is
or was a director, officer, agent or fiduciary of the Company, or is or was
serving, at the request of the Company, as a director, officer, agent or
fiduciary of any other entity (including, but not limited to, another
corporation, partnership, joint venture or trust) or by reason of anything done
or not done by Indemnitee in any such capacity, whether or not Indemnitee is
serving in such capacity at the time any liability or expense is incurred for
which indemnification or reimbursement can be provided under this Agreement.


    2.        Indemnification. The Company shall indemnify Indemnitee, as set
forth herein, to the fullest extent permitted by the Delaware General
Corporation law in effect on the date hereof or as such law may from time to
time be amended (but, in the case of any such amendment, only to the extent that
such amendment permits the Company to provide broader indemnification rights
than said law permitted the Company to provide prior to such amendment).
Notwithstanding the foregoing, no indemnification shall be provided hereunder:

  (a) to the extent expressly prohibited by law;


  (b) with respect to amounts for which payment is actually made to Indemnitee
under a valid and collectible insurance policy or under a valid and enforceable
indemnity clause, by-law or agreement of the Company or any other company or
organization on whose board Indemnitee serves at the request of the Company,
except in respect of any indemnity exceeding the payment under such insurance,
clause, by-law or agreement; or


  (c) in connection with any Proceeding, or part thereof (including claims and
counterclaims) initiated by Indemnitee without prior authorization by the Board
of Directors of the Company, except a judicial proceeding or arbitration
pursuant to Section 8 to enforce rights under this Agreement.


    3.        Proceedings Other than an Action by or in the Right of the
Company. Indemnitee shall be entitled to the indemnification rights provided in
this Section if Indemnitee was or is a party, threatened to be made a party or
otherwise involved in any Proceeding (other than an action by or in the name of
the Company) by reason of the fact that Indemnitee is or was a director,
officer, agent or fiduciary of the Company, or is or was serving, at the request
of the Company, as a director, officer, agent or fiduciary of any other entity
(including, but not limited to, another corporation, partnership, joint venture
or trust); or by reason of anything done or not done by Indemnitee in any such
capacity. Pursuant to this Section, Indemnitee shall be indemnified against all
Costs and Expenses actually and reasonably incurred by Indemnitee in connection
with such Proceeding, except as limited by Section  2 above. For purposes of
this Section 3, and Sections 4, 5, 7 and 8 below, Expenses shall be conclusively
deemed to have been “reasonably” incurred if: (i) such Expenses were incurred
upon the advice of legal counsel for the Indemnitee who is experienced in the
handling of comparable matters, or (ii) in the case of legal fees, such fees
reflect the normal and customary billing rates of such legal counsel,
notwithstanding that such billing rates are higher than those of other lawyers
who are similarly competent and experienced. No inference shall be drawn that
Expenses not described in the preceding sentence have not been “reasonably”
incurred.

    4.        Indemnity in Proceedings by or in the Name of the Company.
Indemnitee shall be entitled to the indemnification rights provided in this
Section if Indemnitee was or is a party, threatened to be made a party or
otherwise involved in any Proceeding brought by or in the name of the Company to
procure a judgment in its favor by reason of the fact that Indemnitee is or was
a director, officer, agent or fiduciary of the Company, or by reason of anything
done or not done by Indemnitee in any such capacity. Pursuant to this Section,
Indemnitee shall be indemnified against all Costs and Expenses actually and
reasonably incurred by Indemnitee in connection with such Proceeding, except as
limited by Section 2 above.

    5.        Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Costs, or Expenses actually and reasonably incurred in connection
with any Proceeding (including any Proceeding brought by or on behalf of the
Company), but not, however, for all of the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion of such Costs to which
Indemnitee is entitled.

    6.        Effect of Certain Proceedings. The termination of any Proceeding
described in Sections 3 or 4 by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not, of itself create a
presumption that Indemnitee is not entitled to indemnification, except as
specifically provided herein.

    7.        Indemnification for Expenses as a Witness. Notwithstanding any
other provision of this Agreement, to the maximum extent permitted by applicable
law, Indemnitee shall be entitled to indemnification against all Expenses
actually and reasonably incurred or suffered by Indemnitee or on Indemnitee’s
behalf if Indemnitee appears as a witness or otherwise incurs legal expenses as
a result of or related to Indemnitee’s service as a director, officer, agent or
fiduciary of the Company, in any Proceeding or matter to which Indemnitee
neither is, nor is threatened to be made, a party.

    8.        Remedies of Indemnitee in Case of Failure to Indemnify or Pay
Expenses. In the event of failure by the Company to provide indemnification
hereunder , or if Expenses are not paid pursuant to Section 14, Indemnitee may,
at his election: (a) commence an action in any court of competent jurisdiction
to enforce his rights to indemnification or payment hereunder, or (b) seek an
award in an arbitration to be conducted by a single arbitrator pursuant to the
rules of the American Arbitration Association, such award to be made within
ninety days following the filing of the demand for arbitration unless a later
date is approved by the Indemnitee. In any such action or arbitration, the
Company shall have the burden of proving that the Indemnitee is not entitled to
indemnification or payment hereunder; and neither the failure of the Board of
Directors to make a determination that the Indemnitee is entitled to
indemnification or payment nor any determination that Indemnitee is not entitled
thereto by the Board of Directors or any legal counsel shall be admissible in
evidence or given any weight whatsoever in such proceeding. If the court or
arbitrator shall determine that Indemnitee is entitled to any indemnification or
payment of Expenses hereunder, the Company shall pay all Expenses actually and
reasonably incurred by Indemnitee in connection with such adjudication or award
in arbitration (including, but not limited to, any appellate Proceedings).

    9.        Other Rights to Indemnification. Indemnification and payment of
Expenses provided by this Agreement shall not be deemed exclusive of any other
rights to which Indemnitee may now or in the future be entitled under any
provision of the by-laws or other organizational documents of the Company, vote
of stockholders determination of the Board of Directors, provision of law,
agreement or otherwise.

    10.        Expenses to Enforce Agreement. In the event that Indemnitee is
subject to or intervenes in any Proceeding in which the validity or
enforceability of this Agreement is at issue or seeks an adjudication or award
in arbitration to enforce Indemnitee’s rights under, or to recover damages for
breach of, this Agreement, Indemnitee, if Indemnitee prevails in whole or in
part in such action, he shall be entitled to recover from the Company and shall
be indemnified by the Company against any actual Expenses incurred by him.

    11.        Continuation of Indemnity. All agreements and obligations of the
Company contained herein shall continue during the period Indemnitee is a
director, officer, agent or fiduciary of the Company, or is serving, at the
request of the Company, as a director, officer, agent or fiduciary of any other
entity (including, but not limited to, another corporation, partnership, joint
venture or trust) and shall continue thereafter with respect to any possible
claims based on the fact that Indemnitee was a director, officer, agent or
fiduciary of the Company, or was serving, at the request of the Company, as a
director, officer, agent or fiduciary of any other entity (including, but not
limited to, another corporation, partnership, joint venture or trust). This
Agreement shall be binding upon all successors and assigns of the Company
(including any transferee of all or substantially all of its assets and any
successor by merger or operation of law) and shall inure to the benefit of the
heirs, personal representatives and estate of Indemnitee.

    12.        Notification and Defense of Claim. Promptly after receipt by
Indemnitee of notice of any Proceeding, Indemnitee will, if a claim in respect
thereof is to be made against the Company under this Agreement, notify the
Company in writing of the commencement thereof; but the omission to so notify
the Company will not relieve it from any liability that it may have to
Indemnitee unless, and to the extent, that the Company is actually prejudiced
thereby. The Company shall be entitled to participate in any such Proceeding at
its own expense, but shall not have the right to control the defense of
Indemnitee without the Indemnitee’s consent in writing.

    13.        Settlement. The Company shall have no obligation to indemnify
Indemnitee under this Agreement for amounts paid in settlement of any Proceeding
without the Company’s prior written consent, which shall not be unreasonably
withheld. The Company shall not settle any Proceeding in any manner that would:
(i) impose any fine or other obligation (including without limitation any
obligation required by an order or injunction) on Indemnitee or (ii) not include
a complete and unconditional release of the Indemnitee from all liabilities on
any claims that are the subject matter of such Proceeding, in either case,
without Indemnitee’s prior written consent, which shall not be unreasonably
withheld.

    14.        Payment of Expenses. All Expenses incurred by Indemnitee in
advance of the final disposition of any Proceeding shall be paid by the Company
at the request of Indemnitee, each such payment to be made within ten calendar
days after the receipt by the Company of a statement or statements from
Indemnitee requesting such payment or payments from time to time. Indemnitee’s
entitlement to such Expenses shall include those incurred in connection with any
Proceeding by Indemnitee seeking a judgment in court or an adjudication or award
in arbitration pursuant to this Agreement (including the enforcement of this
provision). Such statement or statements shall reasonably evidence the Expenses
incurred by Indemnitee in connection therewith. If required by law as a
condition to the Company’s payment of Expenses, Indemnitee shall provide the
Company an undertaking, by or on behalf of Indemnitee to reimburse such amount
if it is finally determined by a court of competent jurisdiction, after the
exhaustion of any appeal, or by an arbitration initiated by the Indemnitee
pursuant to Section 8, that Indemnitee is not entitled to be indemnified against
such Expenses by the Company as provided by this Agreement or otherwise.

    15.        Separability; Prior Indemnification Agreements. If any provision
or provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever (a) the Company shall nevertheless
indemnify Indemnitee as to Costs and Expenses with respect to any Proceeding,
including an action by or in the right of the Company, to the full extent
permitted by any applicable portion of this Agreement that shall not have been
invalidated and to the full extent permitted by applicable law, (b) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not by themselves invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby, and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, all portions of any paragraph of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not themselves
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent of the parties that the Company provide protection to Indemnitee to
the fullest enforceable extent. This Agreement shall supersede and replace any
prior indemnification agreements entered into by and between the Company and
Indemnitee and any such prior agreements shall be terminated upon execution of
this Agreement, provided, however, that this Agreement shall not eliminate any
rights of Indemnitee pursuant to any other agreement or arrangement with the
Company, including, but not limited to any rights of Indemnitee pursuant to the
Certificate of Incorporation or by-laws of the Company.

    16.        Insurance and Subrogation.

  (a) The Company agrees to maintain an insurance policy providing directors and
officers liability insurance on behalf of Indemnitee who is or was or has agreed
to serve at the request of the Company as a director or officer of the Company
at the coverage levels in effect as of the date hereof so long as the premium
for such directors and officers liability insurance does not exceed the premium
in effect as of the date hereof by more than 200%. If the Company has such
insurance in effect at the time the Company receives from Indemnitee any notice
of the commencement of a Proceeding, the Company shall give prompt notice of the
commencement of such Proceeding to the Indemnitee, and to the insurers in
accordance with the procedures set forth in the policy. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of the Indemnitee, all amounts payable as a result of such Proceeding
in accordance with the terms of such policy.


  (b) In the event of any payment by the Company under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee with respect to any insurance policy, who shall
execute all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Company to
bring suit to enforce such rights in accordance with the terms of such insurance
policy. The Company shall pay or reimburse all Expenses actually and reasonably
incurred by Indemnitee in connection with such subrogation.


  (c) The Company shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) if and to the extent that Indemnitee has otherwise actually received
such payment under this Agreement or any insurance policy, contract, agreement
or otherwise.


    17.        Notices . Any notice, request or other communication required or
permitted to be given to the parties under this Agreement shall be in writing
and either delivered in person or sent by telecopy, telex, telegram, overnight
mail or courier service, or certified or registered mail, return receipt
requested, postage prepaid, to the parties at the following addresses (or at
such other addresses for a party as shall be specified by like notice):

If to the Company:

Apria Healthcare Group Inc.
26220 Enterprise Court
Lake Forest, CA 92630

Attn: Robert S. Holcombe, General Counsel
Facsimile: (949) 639-4332

If to Indemnitee:


_________________________
_________________________
_________________________

    18.        Headings; References; Pronouns. The headings of the sections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to section numbers are to sections of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as appropriate.

    19.        Other Provisions.

  (a)

This Agreement shall be interpreted and enforced in accordance with the laws of
Delaware.


  (b)

This Agreement may be executed in one or more counterparts, each of which shall
for all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement. Only one such counterpart signed by the
party against whom enforceability is sought needs to be produced as evidence of
the existence of this Agreement.


  (c)

This agreement shall not be deemed an employment contract between the Company
and any Indemnitee.


  (d)

No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both parties hereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.


     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and
as of the day and year first above written.

 



APRIA HEALTHCARE GROUP INC.





By:  _________________________________
        Name
         Title








_________________________________
     Indemnitee